Title: John Quincy Adams to Abigail Adams 2d, 17 May 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:2
      L’Orient Tuesday eve: May 17th. 1785
     
     Our winds are now contrary, and as they changed with the moon they may be three weeks as they are; which would by no means be mon compte. I am not sorry however that they have come round, because, I shall not lose my Letters from Paris, which I should have regretted extremely, if I had been obliged to leave them. When I went to see Mr. Barclay yesterday, he told me to have my baggage carried to his house, and take a Room in it: but I thought it was not worth while to give him or myself the trouble of moving my things, for one or two days: but I have been with him continually since my arrival, except when my business called me away. I went this morning with Captain Fournier, to see Mr. Thevenard, but he was not at home: I saw him a minute in the Street, and spoke to him. I have been this afternoon on board with the Captain, and have taken possession of my birth, which is the airiest and best on all accounts, in the Ship, except those of the Officers: somewhat dirty, but that cannot be helped: you know very well how the french are, on Land; it is impossible for their Vessels to be supportable. By what I can learn, we are but few passengers; I have already seen one or two whose appearance I must own, does not prepossess me in their favour; but the first Rule of a person, who has any thing to do with the world, should adopt, should be never to judge from appearances: I wish that in this Case they may be as deceitful as they often are.
     I have become acquainted with a Mr. Grubb, from Virginia, much a friend of Mr. Barclay: he appears to be very much a gentleman, and, has been very polite to me: (and you know that we all form opinions of persons according to their Conduct with respect to ourselves.)
     
     
      Wednesday afternoon May 18th
     
     At 6. this morning I went on board the Packet with my two trunks and shall now be ready at 1/4 of an hours warning. After I return’d I went immediately to the post office and enquired if the Post from Paris was arrived: it was: I ask’d if there were any Letters for me, there were none: I then went to Mr. de Mazois the director of the Packets, and ask’d if he had received any Letters or Packets for me. Not one. I will make no observations upon this disappointment: I am sure, you will conceive, what were my feelings. Only one thing can excuse you: which is that your Letters were sent too late to come by the Saturday’s post, and will not arrive till friday morning. Mr. Barclay has been so unwell to day, that he has put off his Departure till to-morrow. He will be the bearer of my No. 1. to you; and also of a Letter to your Pappa. I owe him obligations, in addition to those we all owe him, and of which you are as sensible, and as grateful, as I am: he offered to pay me the 21. louis d’or’s I carried to his Lady; but as I had no necessity for the money, I neither wished, nor supposed myself authorised to receive it. I have desired him to tell you that I shall not forget, going to the Post Office without effect. You know my vanity is wounded at any appearance of neglect from any of my friends: how much must it then be mortified, when, the person is so dear to me.
     
     
      Thursday May 19th
     
     Our winds continue still directly contrary. I have been on board all the morning, and have arranged all my Linen &c. in my draws. Among our Passangers, we have one Salvius a Sweed: if you see Mr. Jarvis pray ask him, what he could make of him, and who or what he is. His looks are certainly not in his favour. Mr. Barclay, left l’Orient this morning. He was not so well as I wish he had been. I sincerely hope, the Journey will be of Service to him. Please to present my best Respects to him, and thank him, for his hospitality and all his kindnesses to me, since I have been here.
     
     
      Friday eve: May 20th
     
     I must begin by begging your pardon, for having accused you of neglecting me: the charming No. 1. I received from you this day, has proved the injustice of my Suspicion: I received at the same time a Card from Mr. Williamos and one from Coll. Humphreys: with a number of letters of Introduction, for which I pray you would present my grateful thanks. The Letters from Miss Nancy, and from her Parents, gave me much pleasure: more especially, as they inform me of the receipt of the pin. You are pleased with the Letter you have received; and I think I can say, you will not be disappointed in the opinion you have form’d of Miss Nancy’s accomplishments. Your Letter I kept for the Last: I will not attempt to express my Sensations in reading it. Was I to tell you that a tear involuntarily started from my Eye, you would think I carry sentiment too far, and that I am weak: That Circumstance I will therefore keep to myself. I also received this morning from M. Thevenard, a packet from the Marquis. So that I have now nothing, to make me wish to remain here any longer. The wind is fair this evening: if it continues so to-morrow morning, we shall positively sail. I will therefore close this Letter; and am your affectionate brother.
     
      J.Q.A
     
    